DAVID M. GLOVER, Judge, concurring. The majority opinion does an excellent job of describing the clarity of our November 11, 2009 opinion and applying the law-of-the-case doctrine. I will not repeat that discussion here other than to say that I find no basis for either appellant’s or the dissenting opinion’s claim that the November 11 opinion was unclear regarding Mr. Harris’s lack of immunity under the exclusive-remedy provisions of our workers’ compensation laws. I write separately to make clear my disagreement with the dissent’s criticism of the merits of the November 11, 2009 opinion. I begin, just as we did in our earlier opinion, with |12our state constitution. Article 5, section 32 of our constitution imposes restraints on the legislature. Our 2009 opinion was clear in explaining that our constitution (Amendment 26 to article 5, section 32) limits to employment situations the legislature’s power to prescribe the amount of compensation that can be recovered for injuries resulting in death or injuries to persons or property. Arkansas Code Annotated section 11-9-105(a), in furtherance of Amendment 26, provides: The rights and remedies granted to an employee subject to the provisions of this chapter, on account of injury or death, shall be exclusive of all other rights and remedies of the employee, his legal representative, dependents, next of kin, or anyone otherwise entitled to recover damages from the employer, or any principal, officer, director, stockholder, or partner acting in his or her capacity as an employer, or prime contractor of the employer, on account of the injury or death, and the negligent acts of a co-employee shall not be imputed to the employer. No role, capacity, or persona of any employer, principal, officer, director, or stockholder other than that existing in the role of employer of the employee shall be relevant for consideration for purposes of this chapter, and the remedies and rights provided by this chapter shall in fact be exclusive regardless of the multiple roles, capacities, or perso-nas the employer may be deemed to have. This statute correctly describes the limits of the workers’ compensation exclusive-remedy provisions, consistent with the constitutional mandate and making clear, in my opinion, that “[n]o role, capacity, or persona of any employer, principal, officer, director, or stockholder other than that existing in the role of employer of the employee shall be relevant for consideration for purposes of this chapter.” It is the existence of an employment relationship that lies at the foundation of entitlement to the exclusive remedies of the workers’ compensation laws, and Mr. Johnson was in no way, shape, or form employed by Erin, Inc. | isln my view, our legislature did not exceed the workers’ compensation exception in the constitution with the passage of Act 796 of 1993 unless, of course, a court were to attach the dissent’s interpretation of section 11-9-105(a). It is basic law that our constitution trumps our legislature. To its credit, our legislature has stayed within the narrow workers’ compensation exception of our constitution. Though Act 796 of 1993 dramatically changed burdens of proof affecting presentation of claims, it did so within the constitutional parameter. Our workers’ compensation laws govern solely an employee’s relationship with his employer. Absent such an employee-employer relationship, “the right of trial shall remain inviolate.” Ark. Const., art. II, § 7. We were not only clear, we were also correct in deciding that Erin, Inc., and Mr. Harris were not immune in Johnson v. Arkansas Steel Erectors, 2009 Ark. App. 755, 350 S.W.3d 801.